Citation Nr: 0317867	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  02-01 544	)	DATE
	)
	)    

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to death pension by a surviving child of the 
veteran.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from October 1950 to July 
1952.  He died on January [redacted]
, 2001.  The appellant is the 
mother and custodian of the veteran's surviving child.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a determination in April 2001 by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA). 


FINDINGS OF FACT

1.  The income of the surviving child of the veteran exceeds 
the income limitation for death pension.

2.  The combined incomes of the surviving child of the 
veteran and of the appellant, who is the person legally 
responsible for the child's support, exceed the income 
limitation for death pension.


CONCLUSION OF LAW

Entitlement to death pension by a surviving child of the 
veteran is not warranted.  38 U.S.C.A. §§ 1541, 1542, 5107 
(West 2002); 38 C.F.R. § 3.26(a) (2002); 68 Fed. Reg. 5343 
(Feb. 3, 2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The appellant 
has not identified any evidence which may be pertinent to her 
claim which the RO has not obtained and considered.  The RO 
notified the appellant of the requirements in law to 
establish entitlement to the benefit which she is seeking on 
behalf of the veteran's surviving minor child.  In a July 
2001 letter, the RO notified the appellant, pursuant to 
38 C.F.R. § 3.272, that the surviving child's countable 
income may be reduced by any unreimbursed medical expenses 
paid on the child's behalf and that, if she wished to claim 
medical expenses, she should complete and submit VA Form 21-
8416, Medical Expense Report, and VA Form 21-0519-1, Improved 
Pension Eligibility Verification Report (Child or Children).  
The appellant did not claim that there were any unreimbursed 
medical expenses for the child or submit a report in that 
regard.  The Board concludes that all reasonable efforts were 
made by VA to obtain evidence necessary to substantiate the 
appellant's claim and that the notice provisions of the VCAA 
have been complied with.  The Board finds that there will be 
no prejudice to the appellant if the Board decides her appeal 
at this time and the Board will, therefore, proceed to 
consider the appellant's claim on the merits.  See Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

A statute provides that VA shall pay to each child of a 
deceased veteran of a period of war who met certain service 
requirements pension [known as death pension] at the annual 
rate of $600, as increased from time to time, and reduced by 
the amount of such child's annual income or, if such child is 
residing with a person who is legally responsible for such 
child's support, at an annual rate equal to the amount by 
which the appropriate annual rate provided under 38 U.S.C.A. 
§ 1541(c) exceeds the sum of the annual income of such child 
and such person, but in no event may such annual rate of 
pension exceed the amount by which $600, as increased from 
time to time under 38 U.S.C.A. § 5312, exceeds the annual 
income of such child.  The appropriate annual rate under 
38 U.S.C.A. § 1541(c) shall be determined in accordance with 
regulations the Secretary of Veterans affairs shall 
prescribe.  See 38 U.S.C.A. § 1542 (West 2002).

The current maximum annual rate of improved pension for a 
surviving child alone is $1653.  See 38 C.F.R. § 3.26(a) 
(2002); 68 Fed. Reg. 5343 (Feb. 3, 2003).  Because the 
maximum annual rate of death pension for a surviving child is 
reduced by countable income, that rate is the limitation of 
income of the child for entitlement to death pension.

The current appropriate maximum annual rate of improved 
pension for a surviving spouse and one child in her custody 
is $8507.  See 38 C.F.R. § 3.26(a) (2002); 68 Fed. Reg. 5343 
(Feb. 3, 2003).  As noted above, 38 U.S.C.A. § 1542 (West 
2002) provides, in the alternative, that the amount of death 
pension payable to a surviving child is the amount by which 
$8507 exceeds the annual income of the child and the person 
legally responsible for the child's support, but in no event 
may the amount of death pension payable to the child exceed 
the amount by which $1653 exceeds the annual income of the 
child.  In other words, in the first instance, no death 
pension is payable to the surviving child of a veteran of a 
period of war if the child's annual countable income exceeds 
$1653.  Second, no death pension is payable to the surviving 
child of a veteran of a period of war unless the combined 
annual income of the child and the person legally responsible 
for his support is less than $8507.  Third, in no event may 
more than $1653 in annual death pension be payable to the 
child.

In the instant case, a record of the Social Security 
Administration (SSA) shows that, in March 2001, the amount 
being paid monthly for the surviving child of the veteran 
under laws administered by that agency was $528 per month or 
$6336 per annum.  The Board takes judicial notice of the fact 
that the child's annual income of $6336 from SSA was 
increased in January 2002 and again in January 2003 by the 
annual SSA cost of living adjustments.  Clearly, the child's 
countable income exceeds the income limitation of $1653 for 
VA death pension.  In addition, on the application for death 
pension which the appellant filed in March 2001 on the 
surviving child's behalf, she stated that she had annual 
earnings of $10,272.  Clearly, the total of the child's 
annual income from SSA and the appellant's annual income from 
earnings is not less than $8507.  Therefore, the veteran's 
surviving child is not entitled to death pension because his 
income, considered alone, and the total of his income and his 
mother's income exceed the income limitations for that 
benefit.  For those reasons, the claim on appeal must be 
denied.  See 38 U.S.C.A. §§ 1541, 1542 (West 2002); 38 C.F.R. 
§ 3.26(a) (2002); 68 Fed. Reg. 5343 (Feb. 3, 2003).

In written statements filed with the RO, the appellant raised 
2 questions.  She asked, first, why the veteran's child 
received a VA benefit payment while the veteran was alive but 
is being denied a benefit payment after the veteran's death.  
She also asked what her income has to do with the veteran's 
surviving child's entitlement to a VA benefit payment.  

The Board notes that the answer to the appellant's first 
question is that, during the veteran's life, he was granted 
entitlement to pension and, also, to special monthly pension 
based on the need for aid and attendance of another person.  
The law and regulations under which the veteran received 
those benefits provided an additional monthly amount for a 
dependent child.  After the veteran's death, however, the 
claim made by the appellant on the behalf of the veteran's 
surviving child is governed by different laws and 
regulations, discussed above, and the child would only be 
entitled to death pension if the income limitations for death 
pension were not exceeded.

The Board notes that the answer to the appellant's second 
question is that the laws passed by Congress and the 
regulations promulgated by the Secretary under authority 
granted by Congress provide that a monthly benefit payment 
shall be made to the surviving child of a veteran of a period 
of war only when the child's income or the income of the 
child together with the income of a person legally 
responsible for the child's support do not exceed income 
limitations.  The appellant, as the mother of the veteran's 
surviving child, is legally responsible for his support.  The 
laws and regulations applicable to claims for death pension 
provide that the appellant's income shall be taken into 
account in the determination of whether the income available 
for the support of the veteran's surviving child is above the 
income limitation.

The Board points out to the appellant that death pension is 
an income maintenance program.  The purpose of the benefit is 
to provide income to the surviving child of a veteran of a 
period of war only when the income of the child or the income 
of the child together with the income of the person legally 
responsible for his support is below a certain level.  As 
noted above, the current income limitation for a surviving 
child alone is $1653, and the current income limitation for a 
surviving child and a person legally responsible for his 
support is $8507.  As both of these income limitations are 
exceeded in this case, the claim on appeal for death pension 
must be denied.

As the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002). 
          


ORDER

Entitlement to death pension by a surviving child of the 
veteran is denied.




	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

